Citation Nr: 1336756	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disability, also diagnosed as post-concussive migraines.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for headaches.  

The Veteran's medical record appears to be incomplete and the claims folder reflects that it is a "rebuilt folder."  Several attempts to obtain service records and post-service treatment records from Federal facilities identified by the Veteran have been unsuccessful.  

This claim was remanded by the Board in August 2012, in pertinent part, for additional attempts to locate the Veteran's complete service treatment records and pertinent post-service treatment records.

In the August 2012 Remand, the Board instructed the Appeals Management Center (AMC) to request the Veteran's service treatment records and his post-service treatment records from 1972 through 1973, from the National Personnel Records Center (NPRC), the Fort Miley (San Francisco) VA Medical Center (VAMC) and any other appropriate facility using a former C-file number given to the Veteran in 1972 (i.e., C 28 046 572).  If no further records could be obtained after an exhaustive search, the Veteran was to be notified of such and given the opportunity to submit the reports.  The remand further instructed "All negative responses should be clearly documented in the claims file."  

The AMC submitted multiple requests to the Fort Miley VAMC using all variations of the Veteran's name and, his former and current claims file identification numbers.  In responses received in December 2012 and March 2013, the VAMC indicated that no records were found.

In August 2013, the AMC submitted two requests to the Records Management Center (RMC) for the Veteran's records.  No response was received from the RMC and the AMC did not conduct a follow-up request for the records.

In August 2013, the AMC submitted a request for the Veteran's service records and his post-service treatment records to the NPRC, through the Personnel Information Exchange System (PIES), using one of the names attributed to the Veteran (G.A. R.) and the former C-file number.  The PIES request was to "code 099."  No response was received at this request code and the AMC did not conduct a follow-up request for the records.

In September 2013, the AMC conducted an inquiry of the Beneficiary Identification Records Locator Subsystem (BIRLS), an internal VA database used for tracking claims filed at the RO, using one of the names attributed to the Veteran (G.A. R.) and his former C-file number.  The BIRLS search results provided the location of the Veteran's claim file as the Veteran Benefit Administration (VBA) Records Storage and Vault.  

The AMC subsequently submitted a request for the Veteran's service treatment records and his post-service treatment records dated from 1972 through 1973, to the VBA Records Storage and Vault.  No response was received from the VBA Records Storage and Vault and the AMC did not conduct a follow-up request for the records.

In addition to the lack of negative responses from the RMC, NPRC and VBA Records Storage and Vault, and the lack of follow-up requests by the AMC; the Veteran was not notified of these search results (although it appears the AMC attempted to call him on several occasions).  

When attempting to obtain records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  38 C.F.R. § 3.159(c)(2).  

As no responses were received from the RMC, NPRC to PIES location "099," and the VBA Records Storage and after the AMC's requests for records in August 2013 and September 2013; and as follow-up requests were not made by the AMC, the Board is required to remand for additional follow up and documentation.

Accordingly, the case is REMANDED for the following action:

1.  Submit follow-up requests for records of the Veteran, including service treatment records, post-service treatment records from 1972 through 1973, and the Veteran's original claims file, to the RMC, the NPRC, and the VBA Records Storage and Vault.  If the searches are negative, repeat using the other spellings noted on Page 3 of the Veteran's August 2011 hearing transcript.  

If the Veteran's original claims file is located, it must be combined with the current claims folder and all errors should be corrected.  

All negative responses should be clearly documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, readjudicate the claim.  If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


